Citation Nr: 1819565	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-21 517	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2014, a videoconference hearing was held before the undersigned, and a transcript is in the record.  In January 2015, the Board remanded the matters for additional development.

The issue of entitlement to a TDIU rating is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

At no time under consideration is the Veteran's major depressive disorder shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.


CONCLUSION OF LAW

A scheduler rating in excess of 70 percent for major depressive disorder is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9434 (2017).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in June 2009, August 2009, and September 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor his representative has raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board also finds there has been substantial compliance with its January 2015 remand directives. 

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Major depressive disorder is rated under 38 C.F.R. § 4.130, Code 9434 and the General Rating Formula for Mental Disorders.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9434.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to this claim.   

On May 2009 VA treatment, the Veteran reported that he lived alone and had little support except from his sister.  On mental status examination, he was cooperative with good eye contact and engaged well in the interview.  There was no psychomotor agitation or retardation.  His thought processes were spontaneous, goal directed, and well organized; there was no lack of attention, flight of ideas, pressured speech, overinclusiveness, or thought blocking.  He complained of chronic depression and chronic suicidal ideations, with multiple suicide attempts by overdose; he had no plans or intentions at that time.  He reported chronic pain, poor sleep, anhedonia, a wish to die, pessimism, and hopelessness.  He reported no problems with paranoia or auditory or visual hallucinations.  There was no thought insertion, extraction, or broadcasting.  There were no ideas of reference or delusions of reference.  There was no evidence of delusional thinking.  There were no signs or symptoms of PTSD.  He reported his mood as depressed, and his affect was congruent with his mood and thought content.  His sensorium was clear, he was well oriented, and his concentration and attention were good.  He was voluntarily seeking medical and inpatient psychiatric treatment at that time, reflecting adequate insight and judgment.  The diagnoses included depression not otherwise specified, chronic pain disorder, rule-out major depressive disorder, nicotine dependence, and rule-out alcohol abuse; there was a rule-out diagnosis of narcissistic personality disorder.  The impression was major depressive disorder with long-standing suicidal ideation without specific plan, and a long history of alcohol abuse and nicotine use.

On June 2009 VA examination, the Veteran reported that he got along well with his sister, he had made peace with his father, and he had never been married and had no children.  He reported that his social relationships were virtually non-existent, and he had essentially been a hermit for the previous eight years.  He reported that he mostly watches television and looks for ways to distract himself from feeling "crummy".  He reported a history of multiple suicide attempts and denied a history of violence or assaultiveness.  He reported that he had chronic pain syndrome which had made life barely worth living.  He reported feeling emotionally very depressed to the point of not taking care of his house or personal hygiene, not going out to get food, not calling friends on the phone, and not going to any activities.  His treatment consisted of the medications Citalopram, Aripritrozal, and Trazodone, as well as individual psychotherapy, with effectiveness between fair and good.

On mental status examination, the Veteran was clean, neatly groomed, and casually and appropriately dressed.  He was pleasant, cooperative, relaxed, attentive, and friendly.  His psychomotor activity and speech were unremarkable.  His affect was normal, and he reported that his mood was hollow and empty.  His attention was intact and he was fully oriented.  His thought process and thought content were unremarkable.  He reported no delusions or hallucinations.  His judgment and insight were adequate and his intelligence was above average.  He reported sleep impairment in that he had difficulty sleeping because of chronic pain unless he took medication; he would still wake up after falling asleep, mostly from pain.  He did not have inappropriate behavior or obsessive/ritualistic behavior.  He did not have panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good with no episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with activities of daily living.  His remote, recent, and immediate memory were normal.  The diagnosis was major depressive disorder, with anxious and depressed mood.  The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care and conversation normal).

The medical evidence reflects that the Veteran was hospitalized for depression from May 20 to June 30, 2009.  A January 2010 rating decision granted a temporary total disability rating for that period, which is not before the Board.

A September 2011 mental impairment questionnaire, completed by psychiatrist Dr. Vemuluri, indicated that he had been treating the Veteran for about 2 years, and the diagnosis was recurrent major depression.  The Veteran's symptoms were noted to include poor memory, appetite disturbance with weight change, sleep disturbance, personality change, mood disturbance, emotional lability, social withdrawal or isolation, blunt/flat/inappropriate affect, decreased energy, anhedonia or pervasive loss of interests, psychomotor agitation or retardation, feelings of guilt/worthlessness, difficulty thinking or concentrating, suicidal ideation or attempts, generalized persistent anxiety, somatization unexplained by organic disturbance, and pathological dependence or passivity.  Dr. Vemuluri opined that the clinical findings including results of mental status examination demonstrate that the Veteran's mental impairment and symptoms are severe and he had moderate response to pharmacotherapy; he opined that the Veteran's depression exacerbates his experience of pain.  He opined that the Veteran's impairment or treatment would cause him to be absent from work more than three times per month on average.  He opined that the Veteran's ability to perform a list of work-related activities was fair, and opined that the Veteran's disability caused marked restriction of activities of daily living, marked difficulties in maintaining social functioning, and marked difficulties in maintaining concentration or persistence or pace.

On June 2012 VA examination, the examiner noted that the Veteran received outpatient mental health treatment with monthly visits and the medications Citalopram, Wellbutrin, and Abilify.  On the most recent visit, in June 2012, he reported stable mood and denied major depression; he believed his cognition was improving and he was able to remember more from his readings; he was at a new church which he was enjoying, and he was sleeping well at night.  On examination, the Veteran reported that he talks to his sister, he tries to get together weekly with his father to play cards, and he goes to some family social functions.  He reported going out to eat with a friend weekly for brunch, and he goes to church about half of the time.  He reported that he has one friend who comes over in the evenings.  He reported that he most watched television during the day.  He reported that his chronic pain messes up his sleep habits.

On mental status examination, the Veteran appeared rather sullen and was slow in walking to the interview room.  He was oriented in all spheres, and his attention and concentration were intact.  His mood was despondent and depressed.  His insight and judgment were intact.  He reported that until recently, he had difficulty getting to sleep and staying asleep, but he was now sleeping better at night after taking stimulants and staying awake all day, unless pain wakes him up.  His memory for remote, recent, and immediate events was intact.  He denied any legal or behavioral problems.  His reported symptoms included depressed mood, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  The diagnosis was major depressive disorder with anxious and depressed mood.  The examiner opined that the Veteran's disability causes occupational and social impairment with reduced reliability and productivity.

A March 2013 Social Security Administration decision granted the Veteran disability benefits due to a primary diagnosis of fractures of the upper limb and a secondary diagnosis of affective disorders, from May 2009.

At the November 2014 Board hearing, the Veteran testified that at least weekly he has days when he does not get out of bed, and every day he struggles to get out of bed.  He testified that he does not do much of anything that requires interacting with people.  He testified that he watches television, uses the computer, and plays solitaire to fill his time.  He testified that he has had suicidal ideations.  He testified that he has changed medications frequently because sometimes they do not help; he had received an increased dosage the previous week.  He testified that he was unable to have any kind of social life or go out into the work world.  The Veteran's sister testified that he is very reclusive.  She testified that his thought process was slower and it takes him longer to come up with words due to his medications.  She testified that his self-care had deteriorated over time.

On August 2015 VA examination (pursuant to the Board's remand), the examiner noted there were significant progress treatment notes for mental disorder since the time of the previous examination.  The examiner cited the most recent progress note from June 2015, at which time the Veteran reported that his mood was "okay" and he still lacked motivation to get up in the morning after sleeping for about 15 hours per day; the assessments were major depressive disorder, dysthymic disorder, alcohol use disorder in full sustained remission, cannabis use disorder in full sustained remission, chronic pain syndrome, narcissistic personality disorder, and Cushing's disease.  On examination, the Veteran reported that he lives alone and has some contact with his sister, and he has two friends whom he schedules to see once a week but sees them about once a month.  He reported that a friend from church comes over to clean the house, he cooks to the extent of using the microwave, and he drives a car including going to the grocery store.  He reported that he does not go to church anymore but he goes to a club in Omaha about once a month.  He reported that he had recently gotten to the point of being able to read a book.  He reported that several days a week he does not get out of bed except to take care of bodily functions; he typically watches television while playing solitaire.  He reported monthly mental health treatment with regular medication changes.  The Veteran's sister reported that he barely sees friends and family, and if there is a family outing they do not know until the last minute if he will come, as he frequently calls to cancel; she reported that his reactions to situations can be extreme.  She reported that his anger had improved over the years, which she attributed to medication.

On mental status examination, the Veteran was pleasant, open, and cooperative, and he smiled easily during the interview; his responses to questions were brief and non-elaborative.  He was oriented in all spheres, and his attention and concentration were intact.  He reported his mood as depressed, tired, lacking in joy of life, and he would rather be dead.  His insight and judgment were intact.  He reported that he only spends about eight to ten hours out of bed per day; he would get out of bed for a few hours and then lie back down, and he felt mentally exhausted all the time.  His memory for remote, recent, and immediate events was intact.  He denied any legal or behavioral problems and any use of alcohol or non-prescription illegal drugs since the prior examination.  His reported symptoms included depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, and inability to establish and maintain effective relationships.
The diagnosis was moderate major depressive disorder.  The examiner opined that the Veteran's disability causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran's major depressive disorder includes symptoms of depression and difficulty with excessive sleep, and he predominantly had disturbance of motivation and mood.  The examiner noted the Veteran's report that he does not care if he lives or not but he did not report any threat of suicide.  The examiner did not find any spatial disorientation or disorientation to time or place; the Veteran was oriented during the examination, and he had no delusions or hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living or maintenance of minimal personal hygiene.  The examiner noted that the Veteran is able to care for his own needs of eating, dressing, and driving a vehicle.  The examiner did not find the Veteran to have any cognitive disorder related or unrelated to the service-connected major depressive disorder, or any symptoms found that can be distinguished as due solely to a cognitive disorder.

Additional treatment records reflect symptomatology largely similar to that on the examinations described above.  

The reports of the VA and private examinations, treatment records, lay statements, and the Veteran's and his sister's testimony, overall, do not show his major depressive disorder to at any time under consideration have been of such severity as to warrant a 100 percent schedular rating.  There is no evidence of symptoms such as gross impairment in thought processes or in communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other symptoms of similar gravity.  [The Board is aware that the Court has emphasized that the symptoms in the schedular criteria are merely examples and are not all-inclusive.  However, the absence of such symptoms is noted to acknowledge that the Court has also indicated separately that such symptoms provide independent bases for a finding that a 100 percent schedular rating is warranted.]  Indeed, the treatment records and examinations consistently show appropriate thought processes and communication and appropriate behavior.  At no time has the Veteran reported delusions and hallucinations, and there is no evidence of persistent delusions or hallucinations.  While he did report suicidal thoughts at times, he has consistently indicated that he would not act on such thoughts.  While the observations by the VA and private examiners and treatment providers suggest that he has increasingly limited social relationships and increased withdrawal, such impairment is encompassed by the criteria for the 70 percent rating currently assigned (which contemplate deficiencies in most areas).  What is significant is that he continues to function adequately in activities of daily living, maintains his familial relationships and two friendships, drives, shops, and participates in leisure activities such as television and computer use.  Notably, the private and VA examiners who evaluated the Veteran did not indicate that total occupational and social impairment was found.  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating which is assigned for total occupational and social impairment.  Consequently, such rating for major depressive disorder is not warranted for any period of time under consideration.  

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his major depressive disorder symptoms.  The levels of functioning impairment described by the Veteran and his sister are encompassed by the criteria for the 70 percent rating assigned; thus even his own lay statements do not support that a schedular 100 percent rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017).  

The matter of entitlement to a TDIU rating is addressed in the remand below.




ORDER

A 100 percent schedular rating for the Veteran's major depressive disorder is denied.


REMAND

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected major depressive disorder.  In the previous remand, the Board instructed that the Veteran be afforded an examination by a psychologist or psychiatrist who was to specifically comment on the impact of Veteran's service-connected psychiatric disability is such as to prevent him from participating in any regular substantially gainful employment consistent with his education and experience (identifying the symptoms, and their treatment, impacting on employability).  On review of the expanded record, the Board finds that the August 2015 VA examiner did not fulfill this instruction.  Accordingly, further development for an adequate medical advisory opinion in this matter is necessary. 

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be returned to the August 2015 VA examiner [if that provider is unavailable, to another psychiatrist or psychologist] for review and a medical advisory opinion.  [If further examination of the Veteran is deemed necessary for the opinion sought, such should be arranged.]  

On review of the claims file (and examination of the Veteran if such is deemed necessary) the examiner should provide an opinion regarding the impact of the Veteran's service connected psychiatric disability and its treatment (and excluding the impact of any co-existing and not service-connected physical or mental disorders and the Veteran's age) on his ability to engage in regular substantially gainful employment.  The provider should identify all symptoms of the Veteran's service-connected psychiatric disability that would be expected to have an adverse effect on occupational functioning, and identify the occupational functions impacted (e.g., ability to follow instructions, ability to focus on an assigned task, ability to maintain adequate working relations with co-workers and supervisors, etc.) and the degree to which those functions are impaired.  The provider should also discuss the impact on occupational functioning, if any, that results from the medication prescribed for the Veteran's service connected psychiatric disability (e.g., whether or not the medication impairs concentration or memory, or causes drowsiness or fatigue, etc.).  The consulting provider should offer some examples of the types of employment that would be precluded by the service-connected psychiatric disability and the types of employment, if any, that remain feasible despite the disability.

The examiner must include rationale with all opinions.  

2.  The AOJ should then review the record and readjudicate the claim for a TDIU rating.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


